EXAMINER’S COMMENT5
Information Disclosure Statement
Applicant submitted an Information Disclosure Statement (IDS) on January 3, 2022 which was after the mailing date of the Notice of Allowance and before a date of an issue fee to be paid.  The submission was in compliance with the provisions of 37 CFR 1.97.  The IDS has been considered by the examiner and is attached herein with this Office action.
	The IDS provides copies of foreign patent documents and non-patent documents, nearly all of which had been provided and considered during prosecution of the parent application 16/796,784.

Allowable Subject Matter
Claim 2-21 are allowed (as stated in the Notice of Allowance mailed on 10/20/2021).  None of the documents found and/or cited so far anticipate or render obvious the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           January 7, 2022